02/17/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0626



                             No. DA 21-0626

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JESSICA ELAINE HURT,

           Defendant and Appellant.


                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until March 21, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                February 17 2022